DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 8 – 12, and 15 - 18 is/are rejected under 35 U.S.C. 102b as being anticipated by Ladd et al US Publication No. 2017/0214869.



Regarding claim 2 Ladd et al further discloses of applicant’s wherein the multiplexing circuit comprises a plurality of multiplexers, each multiplexer comprising M inputs coupled to M different pixel readout lines and an output coupled to one of the ADCs, M being a positive integer greater than unity (paragraph 0089 each of the multiplexing circuits 408 comprises a plurality of multiplexers, that multiplex the output pixel signal lines into one output line, where  each multiplexer 408 comprising M inputs 

Regarding claim 3 Ladd et al further discloses of applicant’s wherein pixels arranged in a same row are read out time sequentially through different pixel readout lines (paragraph 0085 - 0086 pixels in number of read-out blocks 397 (only two of which are each coupled to receive output signal lines (i.e., data lines) from a respective pixel block 395. Pixel array 387 is selectively operated in read-out modes during an image frame interval in accordance with one or more binning control signals from read-out control logic 393 such that pixels arranged in a same row are read out time sequentially through different pixel output readout lines).

Regarding claim 4 Ladd et al further discloses of applicant’s wherein a number of readout time slots for reading out pixel signals of pixels arranged in the same row is greater than a number of readout time slots of a conventional pixel readout scheme (paragraph 0085 – 0086 of an image sensor 385 having a conditional read pixel array 387 that is organized in a number of pixel blocks 395, only two of which are depicted (i.e., pixel block `i` and pixel block `i+1`), with each pixel block containing m columns and n rows of conditional-read pixels. Pixel array 387 is selectively operated in read-out modes during an image frame interval in accordance with one or more control signals from read-out control logic 393 such that a number of readout time slots for reading out pixel signals of pixels arranged in the same row for each pixel block 395 is greater than a number of readout time slots of a conventional pixel readout scheme because an 

Regarding claim 8 Ladd et al further discloses of applicant’s wherein the controller provides control signals to the multiplexing circuit to connect each of the pixel readout lines to a respective ADC during a respective time slot (paragraph 0089 of the multiplexer 408 output to the column-shared ADC 413, the column-shared ADC 413 supports selective ADC operations. In the embodiment shown, the column-shared ADC circuits perform successive-approximation conversion to yield N-bit outputs and thus carry out N voltage-comparisons (with respective ADC references) per ADC conversion result. Pixel array 387 is selectively operated in read-out modes during an image frame interval in accordance with one or more control signals from read-out control logic 393 such that the controller 393 provides control signals to the multiplexing circuit 408 to connect each of the pixel output readout lines to a respective ADC 413 during a respective time slot during selective ADC operations).

Regarding claim 9, claim 9 is rejected for being fully encompassed by the reasons found in rejected claim 1 above.

Regarding claim 10 Ladd et al further discloses of applicant’s further comprising: providing pixel readout signals of a second set of pixels arranged in the same column to each one of the ADCs for concurrent signal conversion in a second time slot different from the first time slot (paragraph 0085 – 0086 of an image sensor 385 having a conditional read pixel array 387 that is organized in a number of pixel blocks 395, only 

Regarding claim 11 of applicant’s wherein the multiplexing circuit comprises a plurality of multiplexers, each multiplexer comprising M inputs coupled to M different pixel readout lines and an output coupled to one of the ADCs, M being a positive integer greater than unity. Claim 11 is rejected for the reasons found in rejected claims 2 and 9.

Regarding claim 12 of applicant’s wherein pixels arranged in a same row are read out time sequentially through different pixel readout lines. Claim 12 is rejected for the reasons found in rejected claims 3 and 9.

Regarding claim 15 of applicant’s wherein a number of readout time slots for reading out pixel signals of pixels arranged in the same row is greater than a number of readout time slots of a conventional pixel readout scheme. Claim 15 is rejected for the reasons found in rejected claims 4 and 9.



Regarding claim 17 of applicant’s wherein concurrently converting the pixel signals is performed in a same time interval. Claim 17 is rejected for the reasons found in rejected claims 1 and 16.

Regarding claim 18 of applicant’s wherein providing the read-out pixel signals to the plurality of analog-to-digital converters is through a multiplexing circuit. Claim 18 is rejected for the reasons found in rejected claims 1 and 16.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladd et al US Publication No. 2017/0214869 in view of Morey US Publication No. 2002/0080163.

Regarding claim 5 Ladd et al further discloses of applicant’s further comprising: a data storage configured to store converted data of readout pixels; and a logic circuit (paragraph 0090 storage buffers 415/417 store ADC data values such that data storage buffers 415/417 are configured to store converted ADC data of readout pixels and (paragraph 0086) readout control logic 393 is a logic circuit). Ladd et al discloses a method of an imager control circuit that controls the operations of the imager but does not expressively disclose a logic circuit configured to rearrange the converted data back to a display order;

Morey teaches a method of rearrange digital data into coherent displays data. Morey teaches of Fig. 1, of applicant’s and a logic circuit configured to rearrange the converted data back to a display order (paragraph 0040 an A/V processor 10 is used to manipulate, process, render, and otherwise rearrange digital data into coherent displays such that a logic A/V processor circuit 10 is configured to rearrange the converted digital data back to a display order for displaying). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Ladd et al in a manner similar to Morey. Doing so would result improving Ladd et al invention in a similar way as Morey – namely the ability to provide method of rearrange digital data into coherent displays data, in Morey invention, to the method of an imager control circuit that controls the operations of the imager in Ladd et al invention.

Regarding claim 6 of the combination of Ladd et al in view of Morey, Ladd et al further discloses of applicant’s wherein the stored converted data comprises data corresponding to a portion of the pixel array (paragraph 0090 storage buffers 415/417 store ADC data values form the readout signal line of the pixel output data like (paragraph 0089) in readout block 395 such that the stored converted digital data comprises data corresponding to a portion of the pixel array in readout block 395).

Regarding claim 13 of applicant’s further comprising: storing converted data of readout pixels in a data storage; and rearranging the stored converted data back to a conventional data order. Claim 13 is rejected for the reasons found in rejected claims 5 

Regarding claim 14 of applicant’s wherein the stored converted data is a portion of the pixel array. Claim 14 is rejected for the reasons found in rejected claims 6 and 13.

Regarding claim 20 of applicant’s further comprising: storing the digital representations of the readout pixel signals in a data storage; and rearranging the digital representations back to a display order. Claim 20 is rejected for the reasons found in rejected claims 5 and 15.

Claims 7 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladd et al US Publication No. 2017/0214869 in view of Morey US Publication No. 2002/0080163 as applied to claim 1 above, and further in view of Doege US Publication No. 2019/0342513.

Regarding claim 7 Ladd et al further discloses of applicant’s the multiplexing circuit (paragraph 0089 multiplexer 408). Ladd et al discloses a method of an imager control circuit that controls the operations of the imager with a multiplexer but does not expressively disclose wherein the multiplexing circuit comprises a plurality of electronic switches, each of the electronic switches being configured to activate and deactivate a respective electrical connection between an input and an output of the multiplexing circuit in response to a respective control signal provided by the controller;



Regarding claim 19 of applicant’s wherein the multiplexing circuit comprises a plurality of electronic switches, each of the electronic switches being configured to activate and deactivate a respective electrical connection between an input and an output of the multiplexing circuit in response to a respective control signal provided by a controller. Claim 19 is rejected for the reasons found in rejected claims 7 and 18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696